Citation Nr: 1821151	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating from April 1, 2013, for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  An improvement in the Veteran's bilateral pes planus was not adequately demonstrated by the evidence of record at the time of the January 2013 rating decision reducing the rating for bilateral pes planus from 10 percent to noncompensable.

2.  For the entire period on appeal, the Veteran has had a combined rating of 70 percent, with at least one disability rated at 40 percent or more, and his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for bilateral pes planus from April 1, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5276 (2017). 

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Restoration

In the case at hand, a 10 percent rating for bilateral pes planus was in effect from October 27, 1998, to April 1, 2013.  Since that period is more than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings apply.

In January 1999, the Veteran was afforded a VA foot examination.  At that time, the Veteran reported that he had continued to experience pain in both feet since he was in active service.  Upon physical examination, pedal pulses were palpable, bilaterally; there was no swelling; and skin temperature was normal.  There was pain on palpation of the plantar fascia, bilaterally.  There was no pain on palpation of the heel.  Foot posture on the right foot as pes planus, foot posture on the left was rectus.  The Veteran walked with a slight limp.  Based on the examination results and diagnostic imaging, the examiner diagnosed right foot pes planus, bilateral plantar fasciitis, bilateral forefoot valgus, and bilateral hallux valgus.  

Based on the January 1999 VA examination, the Veteran was assigned a 10 percent rating for his bilateral pes planus in a May 1999 rating decision.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).  

The Veteran was afforded another VA foot examination in January 2006.  At that time, the Veteran reported that he experienced pain, weakness, stiffness, and burning in his feet.  He reported that he could only stand or bear weight for about 10 minutes.  He reported that his symptoms were aggravated by standing or walking.  The Veteran took medication for his disability and reported that he got minor relief.  The Veteran further reported flare-ups with weight bearing.  He stated that he had more severe pain early in the morning.  He stated that his symptoms were alleviated if he sat down for a few minutes.  The Veteran used a stick and corrective shoes to help him walk.  He reported that he did some light housekeeping and that he had no problem with daily living other than the discomfort that he had with activities that required weight bearing for more than 10 minutes.  Upon physical examination, the examiner found that the Veteran had bilateral pes planus, but that his right foot was worse than his left foot.  That the Veteran had pain with ambulation, but that he had no edema.  The pain was worse in longitudinal arches than the transverse arches when palpated.  He had no callouses, tissue breakdown, hammertoes, claw foot, or significant hallux valgus.  There was no forefoot or midfoot malrotation, and the alignment of the Achilles tendon was normal.  The examiner diagnosed pes planus, greater on the right than the left, with residuals.  

Based on the January 2006 VA examination, the Veteran's 10 percent rating for bilateral pes planus was confirmed and continued under 38 C.F.R. § 4.71a, Diagnostic Code 5276 in an April 2006 rating decision.

The Veteran was afforded another VA foot examination in March 2010.  At that time, the Veteran reported that he experienced pain, numbness, swelling, stiffness, weakness, and burning in his feet.  He reported that he was unable to stand up for more than a few minutes.  Additionally, he reported that his overall disability picture was getting progressively worse over time.  He reported that he was unable to stand for more than a few minutes, and that he was unable to walk for more than a few yards.  Upon physical examination, the examiner found no swelling, instability, or weakness.  There was objective evidence of painful motion of the great toe, and there was tenderness of the arch and great toe.  Further, there were callosities on his feet.  His Achilles was normal; there was no forefoot or midfoot malalignment.  There was mild pronation.  Once again, the diagnosis was bilateral pes planus.  

The Veteran was afforded VA general medical examination in November 2010.  At that time, the Veteran reported that he experienced pain in the plantar heel arch and the ball of his foot.  He indicated that the pain was constant, made worse with standing, moderate at rest, and severe when weight bearing.  He reported that his foot ached, burned, both standing and at rest, and that he had weakness and fatigability.  Again, he reported flare-ups.  He stated that his disability was stable.  At that time, the Veteran was able to drive, almost able to walk a block, and could stand up to 5 minutes.  Upon physical examination, the Veteran's pes planus was noted as mild to moderate, and he had mild pain on manipulation of the bilateral feet.  He had mild tenderness at the bottom of both feet.  The examiner found that there was no pain on motion and no callus formation.

Based on the November 2010 VA examination, the Veteran's 10 percent disability rating for bilateral pes planus was confirmed and continued under 38 C.F.R. § 4.71a, Diagnostic Code 5276 in a September 2011 rating decision.

The Veteran was afforded VA general medical examination in March 2012.  At that time, the Veteran reported that he experienced aching and burning in his feet that was aggravated by weight bearing.  He reported constant, moderate aching and burning both while standing and at rest.  He reported swelling, but no weakness or fatigability.  Again, he reported flare-ups, and stated that his disability was stable.  The Veteran was able to drive, could walk about 200 feet, and could stand for less than 2 minutes.  Upon physical examination, the Veteran's pes planus was noted as moderate.  There was no pain on manipulation of the bilateral feet.  He had tenderness on the plantar surface of the arches bilaterally.  The examiner found that there was no pain on motion and no callus formation.

In an October 2012 rating decision, the RO proposed to reduce the Veteran's rating for bilateral pes planus from 10 percent to noncompensable based on the March 2012 VA examination.

In a statement received in November 2012, the Veteran disagreed with the proposed reduction and reported that not only had his bilateral pes planus not improved, but that his foot disability had actually gotten worse, 

In a January 2013 rating decision, the RO reduced the Veteran's rating for bilateral pes planus from 10 percent to noncompensable, effective April 1, 2013, under 38 C.F.R. § 4.71a , Diagnostic Code 5276.

A review of the VA Medical Center treatment notes shows that the Veteran has received occasional treatment for bilateral pes planus since at least 1998.  He has continued to make complaints of bilateral foot pain.

The Board finds that the Veteran's bilateral pes planus rating was not properly reduced from 10 to noncompensable, effective April 1, 2013.  In this regard, the Board notes that at the March 2012 VA examination, the examiner noted that the Veteran had moderate bilateral pes planus.  Further, the examiner did not find that the Veteran symptoms were relieved by built-up shoe or arch support.  Instead, the examiner simply noted that that the Veteran took medication for his disabilities.  Additionally, the examiner noted that the Veteran was able to stand for less than 2 minutes.  There is nothing in the March 2012 VA examination that explains how the Veteran's inability to stand for two minutes or more indicates mild symptomatology.  Indeed, the March 2012 VA examination showed that the Veteran was able to stand for less time and walk shorter distances than in previous years.  

Therefore, the Board finds that the March 2012 VA examination did not show sustained improvement in the disability under ordinary life conditions.  Accordingly, the Veteran's rating was not properly reduced and restoration of the 10 percent rating for pes planus effective April 1, 2013, is warranted.  

Entitlement to a TDIU

For the entire period on appeal, the Veteran's combined rating has been at least 70 percent with a disability, or separate disabilities combinable to at least 40 percent.  Therefore, the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.    

The evidence of record reflects that the Veteran was unable to secure and follow a substantially gainful employment due to his service-connected disabilities for the entire period on appeal.  In this regard, on his December 2010 VA Form 21-8940, the Veteran reported that he stopped working as a truck driver in July 2004 due to his symptoms of his bilateral knees, depression, back, and PTSD.  At his October 2017 hearing before the Board, the Veteran's representative appeared to indicate that the Veteran's physical condition in combination with his mental condition caused his unemployability.  Prior to that, he testified that he worked as a truck loader.  The Veteran reported that he completed two years of college, and that he received truck driving training in 2003.  On a subsequent January 2015 VA Form 21-8940 the Veteran reported that he worked in 2014 as a clerk where he earned 2,500 for the year.  

The Veteran was afforded a November 2010 VA general medical examination.  Regarding the Veteran's depressive disorder, the examiner noted that the Veteran last worked six years prior to the examination, and that the Veteran had received social security for five years, because of a back injury.  When he did work, the Veteran reported that he was anxious, irritable, and stayed to himself.  The examiner opined that the Veteran's psychiatric condition would make employment difficult, but the nature and extent of his psychiatric symptoms alone would not preclude employment.  

In December 2010, the Veteran was afforded another VA general medical examination.  At that time, the VA examiner opined that the Veteran's bilateral knee and foot disabilities would impair him in physically active work.  In that regard, the Veteran would have get up and stretch periodically due to back stiffness.

The Veteran provided a July 2017 vocational evaluation drafted by rehabilitation specialist.  In that evaluation, the Veteran reported that he performed light chores in his home as long as he was able to work at his own pace.  He reported that he could not do any outside chores.  He reported that he had a valid driver's license, but that he had a limited amount of time in which he could drive.  The specialist noted the Veteran's previous employment history.  In that regard, the Veteran reported that he worked as forklift operator, truck loader, mail processor, and a truck driver.  The specialist noted that the Veteran had no vocational certifications, that his commercial driver's license had expired, that the Veteran had no transferable skills to sedentary employment, and that he had marginal clerical skills.

The specialist noted that the Veteran's depression caused him to have difficulty with people due to his anger and inability to deal with stress, and that due to the Veteran's depression, he isolated himself in his home two to three days per week.  It was noted that the Veteran avoided going out in public as much as possible.  He ultimately opined that the Veteran was not able to engage in any type of substantial, gainful activity at any exertional level.  In that regard, the specialist noted that the Veteran's symptoms included forgetting to complete tasks, difficulty in establishing and maintaining effective work relationships, as well as disturbance of mood and motivation.  Regarding his physical impairment, the specialist stated that the Veteran's need to elevate his lower extremity to reduce edema and to alleviate pain would preclude sedentary work.  He further noted that the Veteran had no vocational certifications, supervisory skills, and that he had limited computer and clerical skills.

The Board finds that the July 2017 vocational report is the most probative evidence of record.  The specialist interviewed the Veteran and reviewed the Veteran's medical and service records.  Further the specialist relied on his own expertise, knowledge, and training when drafting his report.  

Based on the subjective report of the Veteran and the objective findings in the various VA examinations, the Board finds that the Veteran's service-connected disabilities impact his ability to function in an occupational setting.  In this regard, the record reflects that the Veteran worked in manual labor or solitary environments after his active service.  The record is clear that the Veteran's service-connected knees and feet restricted his physical activity, and his service-connected depression restricted his ability to communicate with others.  Indeed, the Veteran testified that he did obtain employment around 2013, but that he had to interact with others which caused him to become anxious.  He testified that normal office questions felt confrontational, and that he noticed more pain than usual on his knees after work.  He was only able to stay at that job for about 40 days.

In light of the Veteran's occupational background and the functional limitations described above, the Board finds that he was unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, the Board finds that entitlement to a TDIU for the entire period on appeal is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 10 percent rating for bilateral pes planus from April 1, 2013, is granted.

Entitlement to a TDIU for the entire period on appeal is granted. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


